NOT FOR PUBLICATION


                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


                                :
UNITED STATES OF AMERICA,       :
                                :    Crim. Action No. 09-579 (RMB)
                                :
                                :
          v.                    :         OPINION
                                :
WILSON RAMIREZ,                 :
                                :
                  Defendant.    :
                                :

APPEARANCES:

Julie A. McGrain, Assistant Federal Public Defender
Office of the Federal Public Defender
800 - 840 Cooper Street, Suite 350
Camden, NJ 08102
          On behalf of Defendant.

Ronnell L. Wilson, Assistant United States Attorney
Office of the U.S. Attorney
District of New Jersey
Camden Federal Building and Courthouse
401 Market Street, 4th Floor
Camden, NJ 08101
          On behalf of Respondent.

BUMB, District Judge:

     This matter comes before the Court upon Defendant Wilson

Ramirez’s (“Defendant”) motion for sentence reduction pursuant to

18 U.S.C. § 3582 and U.S.S.C. retroactive Amendment 782 (“Mot. to
Reduce   Sentence,”   ECF   No.   62.)1      Defendant    seeks   a   sentence

reduction   from   234   months   to       140   months   imprisonment.   The

Government filed a response, deferring to the Court’s discretion

on whether a sentence reduction is warranted but submitting that

if a reduction is warranted, the Court should resentence Defendant

to a 199-months term of imprisonment. (“Govt. Response,” ECF No.

64.) Defendant filed a reply. (“Reply,” ECF No. 65.)

     Federal Rule of Criminal Procedure 43(b)(4) provides that a

defendant “need not be present” when the proceeding involves a

reduction of sentence under 18 U.S.C. § 3582(c). Dillon v. United

States, 560 U.S. 817, 828 (2010). Pursuant to Federal Rule of Civil

Procedure 78(b), the Court will decide the motion based on the

written submissions of the parties and all the records. For the

reasons discussed below, the Court will grant a sentence reduction

and reduce Defendant’s sentence to a 199-months total term of

imprisonment.




1 After filing the instant motion for reduction of sentence,
Defendant filed a motion to vacate his sentence under 28 U.S.C. §
2255 in Civil Action No. 16cv4495(RMB) (D.N.J.) The outcome of the
§ 2255 motion potentially mooted the motion for reduction of
sentence, therefore, it was given priority. Counsel was appointed
to represent Defendant in his § 2255 motion, and after protracted
discussions, Defendant voluntarily dismissed his motion. See
Ramirez v. United States, 16cv4495(RMB) (D.N.J.) (Order, ECF No.
62.)
                                       2
I.    BACKGROUND

      On May 10, 2010, Defendant pled guilty to one count of

conspiracy to possess with intent to distribute 5 kilograms or

more of cocaine, in violation of 21 U.S.C. § 846 (contrary to 21

U.S.C. §§ 841(a)(1) and (b)(1)(A)), and one count of possession of

a weapon by a convicted felon, in violation of 18 U.S.C. §

922(g)(1). (Plea Agreement, ECF No. 44 at 1.) He faced a Guideline

range of 168 to 210 months imprisonment. (Sentencing Tr., ECF No.

59 at 18.) Defendant’s sentence was imposed with a base offense

level of 31. (Id.)

      At   sentencing,   the   Court   varied   upward   from   Defendant’s

Guideline range based on the nature of his criminal history,

including his repeated parole violations, the seriousness of the

offense, and the need to provide just punishment and specific

deterrence. (Id. at 37-44.) The Court sentenced Defendant to 234

months imprisonment on Count One (drug conspiracy) and 120 months

on Count Two (felon in possession), both sentences to be served

concurrently for a total term of 234 months imprisonment. (Id. at

44-45.)

II.   AMENDMENT 782

      On November 1, 2014, the U.S. Sentencing Commission enacted

Amendment 782, which is retroactive and reduces by two levels the

offense levels assigned to most drug quantities under U.S.S.G. §

2D1.1(c), effective November 1, 2015, pursuant to the terms of 18

                                       3
U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10. See U.S.S.G. App. C,

Amend. 782 (Supp. Nov. 1, 2014).

       Title 18, United States Code Section 3582(c)(2) provides:

            [I]n the case of a defendant who has been
            sentenced to a term of imprisonment based on
            a sentencing range that has subsequently been
            lowered by the Sentencing Commission pursuant
            to 28 U.S.C. § 994(o), upon motion of the
            defendant ... the court may reduce the term of
            imprisonment, after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if such a reduction
            is   consistent    with    applicable   policy
            statements    issued    by    the   Sentencing
            Commission.

       U.S.S.G. § 1B1.10 implements 18 U.S.C. § 3582(c)(2) and covers

Amendment 782. See U.S.S.G. App. C, Amendment 782.

       The Supreme Court addressed the process for application of a

retroactive Guideline amendment. “Any reduction must be consistent

with    applicable    policy     statements      issued   by   the    Sentencing

Commission.” Dillon v. U.S., 560 U.S. 817, 821 (2010). First, §

3582(c)(2) requires courts to reduce an otherwise final sentence

consistent with the applicable policy statement in U.S.S.G. §

1B1.10,     which    instructs    courts    to    “substitute    the     amended

Guidelines range while leav[ing] all             other guideline application

decisions     unaffected.”       Id.   at   821-22    (quoting       U.S.S.G.   §

1B1.10(b)(1)) (emphasis in original). The Sentencing Guideline,

U.S.S.G. § 1B1.10(b)(2)(A), provides that courts generally may

“not reduce the defendant’s term of imprisonment under 18 U.S.C.


                                        4
§ 3582(c)(2) … to a term that is less than the minimum of the

amended guideline range” produced by the substitution. Dillon, 560

U.S. at 822. At step two of the inquiry, § 3582(c)(2) instructs

courts to consider any applicable § 3553(a) factors and determine

whether the reduction authorized by step one is warranted in whole

or in part. Id. at 827.

III. THE PARTIES’ POSITIONS

      A.   The Defendant

      Defendant requests that the Court impose an amended sentence

of 140-months total term of imprisonment, at the bottom of the

amended Guideline range. (Mot. to Reduce Sentence, ECF No. 62 at

5.)   Defendant   contends   that   Amendment   782   alone   justifies   a

reduction of sentence because the Guideline range was simply too

severe. (Id.)

      Defendant further contends that the factors under 18 U.S.C.

§ 3553(a) favor a sentence reduction. (Id. at 7.) Defendant argues

that the circumstances of the crime and history and characteristics

of the defendant warrant a reduction because he became involved in

the drug trade after a difficult childhood and was addicted to

heroin by age 16. (Id. at 8.) His drug abuse was a significant

factor contributing to the offense at issue. (Id.) Defendant has

spent significant time in the last seven years reflecting on his

conduct and its impact on his family and the community; and he is

remorseful. (Id. at 9.)

                                     5
        Defendant asserts that his proposed modest sentence reduction

is not likely to increase the risk of recidivism or endanger the

public because it is the certainty of punishment, not the severity,

that serves as a deterrent to committing new crimes. (Mot. to

Reduce Sentence, ECF No. 62 at 10.) Defendant will be more than

40-years-old if released when requested, and recidivism declines

with age. (Id.) A sentence in excess of two years also predicts a

lower recidivism rate. (Id.) Further, a 2014 study by the U.S.

Sentencing Commission produced no evidence that offenders whose

sentences were reduced under the 2007 Crack Cocaine Amendment had

higher recidivism rates that those who served their full prison

terms less earned credits. (Id. at 11.)

        Post-conviction,    Defendant      has   been    preparing    for    his

eventual     release   by   studying       for   and    obtaining    his    GED,

participating in programming and working in the prison’s food

services     department.    (Id.   at      9.)   Defendant     has    received

disciplinary sanctions for non-violent offenses while in prison.

(Id.)

        B.   The Government

        The Government agrees Defendant is eligible for a sentence

reduction, and his amended Guideline range is 140 to 175 months.

(Govt. Response, ECF No. 64 at 10.) The Government, however, notes

that many courts have denied sentence reductions in situations

where the Guideline amendments lowered the sentencing ranges. (Id.

                                       6
at 12.) Ultimately, the Government defers to the Court’s discretion

in determining whether a sentence reduction is warranted but

highlights     Defendant’s   extensive   criminal   history   and   his

disciplinary infractions in prison. (Gov’t Response, ECF No. 64 at

14-19.) If the Court determines that a reduction is warranted, the

Government proposes that a sentence of 199 months would place

Defendant 24 months above the amended Guideline range, which is

consistent with his original sentence of 24 months above the

original upper Guideline range.

     C.      Defendant’s Reply

     In reply, Defendant admits that his criminal history has not

changed but notes that sentencing policy has changed because the

Guidelines were found to be overly punitive. (Reply, ECF No. 65 at

1.) Again, Defendant argues that his risk for recidivism is low

and his prison infractions were minor and non-violent. (Id. at 2.)

III. DISCUSSION

     For the first step of determining a sentence reduction under

Amendment 782, the Court finds that the amended Guideline range

applicable to Defendant, if the relevant amendment been in effect

at the time of the initial sentencing, is 140 to 175 months

imprisonment, based on a Total Offense Level of 29 and Criminal

History of V.     The Court must next consider the factors under §

3553(a).



                                   7
       The first and second factors under § 3553(a) are (1) the

nature    and   circumstances      of   the   offense   and    history    and

characteristics of the defendant; and (2) the need for the sentence

imposed to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the

offense; to afford adequate deterrence to criminal conduct; to

protect the public from further crimes of the defendant; and to

provide   the   defendant   with    needed    educational     or   vocational

training, medical care, or other correctional treatment in the

most effective manner.      The Court finds that its analysis of these

factors has not changed since the time Defendant was sentenced,

weighing in favor of an upward variance from the Guideline range.

Defendant has lived a life of crime beginning at age fourteen.

(Sentencing Tr., ECF No. 59 at 39.) He was repeatedly returned to

custody after he was paroled. (Id.) The present crime involved a

significant weight of drugs and also involved firearms. (Id. at

39-40.)

       With respect to the public safety factor, Defendant submits,

based on his age and the length of his sentence, he is unlikely to

be a recidivist. Nonetheless, based on his criminal history and

repeated parole violations, the Court finds the public safety

factor weighs against a greater reduction in sentence. Specific

deterrence by a greater sentence remains warranted. (Id. at 41-

42.)

                                        8
     The    final     factor      for     consideration       is   post-sentencing

conduct. Defendant was not a model prisoner, having committed six

infractions    that    resulted         in   disciplinary      sanctions.     (Govt.

Response,     ECF    No.   64     at     18.)     Those   infractions       included

circumventing the prison’s telephone monitoring procedures on two

separate occasions and using profanity toward a female corrections

officer. (Id. at 18-19.) After weighing all of the factors, the

Court concludes that a sentence of 199 months, which is consistent

with Defendant’s original sentence of 24 months above the upper

Guideline range but also reflects the legislative policy of shorter

drug crime sentences, is the appropriate sentence.

V.   CONCLUSION

     For    the     reasons      stated      above,    this   Court   will     grant

Defendant’s    motion      for    a     sentence      reduction    pursuant    to   §

3582(c)(2) and resentence Defendant to a 199-month total term of

imprisonment.

An appropriate Order follows.

Date: April 4, 2019



                                                 s/Renée Marie Bumb
                                                 RENÉE MARIE BUMB
                                                 United States District Judge




                                             9
